Citation Nr: 1623858	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  06-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a skin disorder other than skin cancer (claimed as actinic keratosis), to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation and  as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cardiovascular disorder (claimed as coronary artery disease with atrial fibrillation), to include as due to exposure to ionizing radiation and as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

Following that hearing, the Board remanded this case in July 2010 for further development.  

Thereafter, the RO granted service connection for basal cell carcinoma in an October 2014 rating decision and assigned a noncompensable evaluation effective September 8, 2004.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's October 2014 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The Board remanded the issues remaining on appeal in March 2015.  The case has since been returned for appellate review.  

In February 2016, subsequent to the RO's October 2015 supplemental statement of the case (SSOC), the Veteran submitted additional private treatment records.  The Veteran's representative submitted a waiver of RO's initial consideration of that evidence in June 2016.  38 C.F.R. § 20.1304.  This wavier also addressed VA treatment records associated with the Veteran's electronic claims file in December 2015.  

This appeal was processed using Virtual VA and the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during his military service.

2.  The Veteran's actinic keratosis and seborrheic keratosis are related to his exposure to ionizing radiation during his military service.

3.  The Veteran's hypertension did not manifest in service or for many years thereafter and is not otherwise related to his military service, including exposure ionizing radiation therein.  The disorder was also not caused by or aggravated by his service-connected PTSD.

4.  The Veteran does not have a current cardiovascular disorder that manifested in service or for many years thereafter or that is otherwise related to his military service, including exposure ionizing radiation therein.  The disorder was also not caused by or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Actinic keratosis and seborrheic keratosis were incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).  

2.  Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2015).  

3.  A cardiovascular disorder was  not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided the Veteran with notice letters in September 2004 and August 2006.  In those letters, the RO informed the Veteran of the information and evidence that was needed to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  Those letters also explained how disability ratings and effective dates are determined.  In addition, a March 2015 letter advised the Veteran of the evidence needed to substantiate a claim for service connection on a secondary basis.  The claims were subsequently readjudcated in a supplemental statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Thus, the Veteran has received all required notice in connection with the claims, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Moreover, the Veteran and his representative have not alleged any prejudice as a result of any notification error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds no prejudice regarding the adequacy of the content of the notice provided to the Veteran. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's post-service VA treatment records and private treatment records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The appellant and his representative have not identified any outstanding records that are relevant to the claim decided herein.  Indeed, the Veteran's representative has taken the opportunity to submit additional treatment records in May 2012, August 2013, and November 2013 and has requested that a decision be rendered based on the evidence of record rather than seeking any further evidence.  

The Board does acknowledge that the Veteran's complete service treatment records are unavailable.  Although a September 1961 separation examination report is of record, the remainder of the records cannot be obtained.  In this regard, the RO requested the Veteran's service treatment records in August 2003, but the National Personnel Records Center (NPRC) responded in February 2004 that the records are presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  NPRC also indicated that there were no Surgeon General's Office records available.  

In July 2005, the RO sent the Veteran a Radiation Risk Activity Sheet seeking the information needed to substantiate his radiation exposure.  The RO further notified him of their inability to obtain his service treatment records from the service department in September 2005 and advised him of alternative sources of evidence that could be used to substantiate his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that when service records are lost or destroyed through no fault of the claimant, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements).  

In August 2005, the Veteran responded with a blank Radiation Risk Activity Sheet and instead submitted a written statement, private treatment records, and copies of his service personnel records showing September 1958 Orders to serve on Eniwetok Island.  In June 2006, the Defense Threat Reduction Agency (DTRA) verified the Veteran's participation in Operation Hardtack I on Eniwetok Island in 1958, and in July 2013, DTRA provided a dose estimate based upon that service.  

Based on the foregoing, the Board finds that any further search for the service treatment records would be futile.  Moreover, as discussed below, the Veteran has not asserted that his hypertension or cardiovascular disorder manifested in service.  Thus, such records would not materially alter the outcome of this decision.

The Veteran was also afforded VA examinations in May 2012, June 2013, and September 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examinations and opinions are adequate.  They were predicated on a thorough review of the claims file, the Veteran's medical history, relevant medical literature, and DTRA's July 2013 radiation dose estimate.  Thus, there is adequate medical evidence of record to make a determination in this case.  The examiner also provided a clear rationale for the conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in May 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran was asked about his private treatment in the years following his separation from service.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's July 2010 and March 2015 remand directives.  There has been no assertion otherwise.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


Law and Analysis

The Veteran has asserted that his skin disorder, hypertension, and cardiovascular disorder as due to radiation exposure during his service on Eniwetok Island in 1958.  He has also claimed that his hypertension and cardiovascular disorder are secondary to his service-connected PTSD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, applicable law provides that service connection for a condition claimed as due to radiation exposure can be established in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Second, in the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device.  "Onsite participation" means presence at the test site, or performance of military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test, during an official operational period of an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).  The diseases referred to in the regulation do not include any cardiovascular or skin problems.  Id.  

Third, other "radiogenic" diseases, such as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more (for most of the listed diseases) after service in an ionizing radiation exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  "Radiogenic diseases" under this regulation include skin cancer, but do not include other skin disorders such as actinic keratosis or seborrheic keratosis, or any cardiovascular disorders such as coronary artery disease or supraventricular arrhythmia.  38 C.F.R. § 3.311(b).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest during the applicable specified time period after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether, under § 3.311(c)(1)(ii), there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.

Finally, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  


I.  Skin Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for actinic keratosis and seborrheic keratosis.

Initially, the Board notes that the Veteran's complete service treatment records are unavailable for review.  However, the Veteran himself reported in a December 2005 statement that he thought his skin was normal at the time of his separation from service.  Indeed, he has never asserted that his current skin problems began in service.  Moreover, the September 1961 separation examination described the Veteran's skin as normal.  The earliest indication of any problem with his skin in the medical records is a January 1975 excision of a cyst.  In the Veteran's May 2010 testimony, he indicated that he initially sought treatment for his skin with Dr. W.E.M.  Treatment records from that physician indicate that the Veteran's first dermatology clinic visit was in July 1982.  Therefore, the Board finds that the Veteran's skin problems, including actinic keratosis and seborrheic keratosis, did not manifest in service or for many years thereafter.

Nevertheless, as noted above, the Veteran has contended that he developed skin problems as a result of exposure to ionizing radiation in service.  DTRA has confirmed the Veteran's participation in atmospheric nuclear testing and provided a July 2013 dose estimate.  In the July 2013 dose estimate, DTRA cited a program created by their Nuclear Test Personnel Review (NTPR) to allow expedited processing of those cases well below or well above the likely level to result in a successful claim, using the worst-case upper bounds in order to provide maximum benefit of the doubt to the veterans.  The NTPR program has established conservative maximum whole body and skin doses utilizing scientific methods, technical calculations, and actual radiation level measurements from atmospheric nuclear test detonations, ensuring that reported doses are not less than actual doses and are based on worst-case parameters and assumptions.  Using these guidelines, DTRA provided a dose estimate of 18 rem external gamma and 0.5 rem external neutron, with a total skin dose to any skin area (beta plus gamma) of 550 rem.  

As noted above, service connection cannot be granted on a presumptive basis for any of the Veteran's skin problems remaining on appeal because actinic keratosis and seborrheic keratosis are not diseases listed under section 3.309(d).  As skin cancer is considered a "radiogenic" disease under 38 C.F.R. § 3.311(b)(2), the RO forwarded this dose estimate to the Under Secretary for Benefits.  That May 2014 opinion ultimately supported that RO's October 2014 grant of service connection for skin cancer.  However, the other skin disorders remaining on appeal, including actinic keratosis and seborrheic keratosis, are not considered "radiogenic" diseases under 38 C.F.R. § 3.311(b)(2).  

With regard to direct service connection, the September 2015 VA examiner opined that the Veteran's skin disorders, diagnosed as actinic keratosis and seborrheic keratosis, were likely to have been incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, the examiner noted the increased incidences with exposure to ionizing radiation.  That opinion is consistent with Dr. J.S.'s October 2009 statement that even the Veteran's pre-cancerous lesions may have been induced by his radiation exposure.   

Accordingly, the Board concludes that service connection for actinic keratosis and seborrheic keratosis is warranted.  


II.  Hypertension and Cardiovascular Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for hypertension or a cardiovascular disorder.  

The Veteran's complete service treatment records are unavailable for review, but his September 1961 separation examination is available.  While the examination report did reference chest pain in May 1961, the report also noted that the lack of diagnosis or any subsequent trouble and lists the Veteran's heart and vascular system as normal with a blood pressure reading of 138/60.  

Moreover, the Veteran testified in May 2010 that his hypertension was initially diagnosed in 1965.  The July 1965 treatment records are in the electronic claims file and show that the Veteran sought treatment for substernal pain relieved by belching.  A chest X-ray showed possible increased pulmonary hypertension, but the treatment records from that same day reflect a normal sized heart, as well as a normal rate and rhythm, without murmur.  Dr. G.R.R. made no diagnosis of hypertension and recorded a blood pressure reading of 120/70.  Neither the September 1961 in-service blood pressure reading, nor this July 1965 blood pressure reading rise to the level of hypertension as defined at 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Dr. G.R.R. also did not diagnose any cardiovascular problem in July 1965.  The Veteran continued his treatment with Dr. G.R.R., and in September 1971, Dr. GRR again noted a normal sized heart, with normal rate and rhythm, without murmur, and a blood pressure reading of 130/74.  He did not diagnose hypertension or any cardiovascular problem.  In July 1979, a normal sized heart, it was again noted that the Veteran's heart had a normal rate and rhythm, without murmur, and a blood pressure reading of 115/70 was documented.  

The earliest indication of any cardiovascular problems was during the Veteran's May 1990 cardiac catheterization at Rex Hospital following a stress test positive for myocardial ischemia.  The discharge report lists diagnoses of atherosclerotic cardiovascular disease, hypercholesterolemia, a history of hypertension, and a family history of heart disease.  Dr. G.R.R. referred the Veteran to Dr. J.G.S. at Wake Medical Center.  Those treatment records reflect June 1998 diagnoses for coronary artery disease, hypertension, and hypercholesterolemia.  

The Board again notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson, 230 F.3d at 1333.  Moreover, as noted above, the Veteran has not asserted that hypertension or a cardiovascular disorder began in service.  Rather, he indicated that hypertension was initially diagnosed in 1965.  Therefore, the Board finds that hypertension and a cardiovascular disorder did not manifest in service or for many years thereafter.  

Nevertheless, as noted above, the Veteran has asserted that he developed cardiovascular problems as a result of exposure to ionizing radiation in service.  Such exposure has been confirmed.  However, service connection cannot be granted on a presumptive basis for any of the Veteran's cardiovascular problems because hypertension, coronary artery disease, and supraventricular tachycardia are not diseases listed under section 3.309(d).  Moreover, none of these cardiovascular problems are a "radiogenic disease" under 38 C.F.R. § 3.311.  

With regard to direct service connection, the September 2015 VA examiner opined that none of the Veteran's cardiovascular problems, including hypertension, coronary artery disease, and supraventricular tachycardia, were likely to have been incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, the examiner cited to medical literature on the subject from the National Institutes of Health (NIH), Center for Disease Control and Prevention (CDC), and Occupational Safety and Health Administration (OSHA), noting the lack of any correlation between hypertension, coronary artery disease, or supraventricular tachycardia and exposure to ionizing radiation.  This opinion is consistent with the June 2013 VA examiner's finding that there is no established causal connection between radiation exposure and the development of cardiovascular disorders, including coronary artery disease, hypertension, and atrial fibrillation.  That examiner instead highlighted the Veteran's hyperlipidemia as a risk factor.  Moreover, there is no opinion in the private treatment records linking the Veteran's cardiovascular problems to his in-service radiation exposure.  

In addition, the Board finds that the VA examiners' opinions are entitled to greater probative weight than the general assertions made by the Veteran and his representative.  As discussed above, the VA examiner reviewed and considered the evidence of record, including the Veteran's statements and the relevant medical literature, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise as well as that medical research.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Indeed, the examination report specifically listed the events of the Veteran's medical history, as reflected in the private treatment records, including his May 1990 cardiac catheterization and subsequent treatment.  

As to the issue of whether the Veteran's cardiovascular disorders are secondary to his service-connected PTSD, the Board finds that the most probative evidence of record does not support this contention.  In particular, the Board once again concludes that the September 2015 opinions provided by the VA examiner, who has specialized training and knowledge, are the most probative evidence.  That examiner stated that none of the Veteran's cardiovascular problems, including hypertension, coronary artery disease, supraventricular tachycardia, and atrial fibrillation, were likely to have been caused by his PTSD.  In so doing, she again cited to medical literature from the NIH, CDC, and OSHA, noting the lack of any correlation between hypertension, coronary artery disease, supraventricular tachycardia, or atrial fibrillation and PTSD.  The September 2015 examiner also addressed the possibility of secondary service connection based on aggravation, but found no aggravation of any cardiovascular symptoms.  The examiner further cited to NIH research showing no correlation between hypertension, coronary artery disease, supraventricular arrhythmia, or atrial fibrillation and PTSD.  

While the Veteran's representative referenced a VA study linking cardiovascular disorders and PTSD in the January 2015 informal hearing presentation, the Board remanded this case in March 2015 to obtain an opinion addressing the etiology of the Veteran's cardiovascular disorders.  The Veteran additionally submitted internet research listing radiation therapy as a less common cause of tricuspid regurgitation in June 2013.  However, neither the Veteran nor his representative submitted any opinion from any of the Veteran's VA or private physicians that these studies apply to him specifically or with consideration of his medical history.  There is no opinion of record supporting the claims other than the Veteran's own statements, which have been found to be less probative than the September 2015 VA examiner's opinions.  

The Court has held that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509, 513 (1998).  Again, the September 2015 examiner based her opinion on the NIH, CDC, and OSHA articles not in isolation but also on her review of that literature in the context of the Veteran's individual medical history, including his May 1990 cardiac catheterization and the lack of any aggravation of cardiovascular symptoms.  Similarly, the June 2013 VA examiner based his opinion on the Veteran's hyperlipidemia as a risk factor causing coronary artery disease.  The Board weighs these opinions more heavily than the research cited by the Veteran and his representative.  

Based on the foregoing, the Board finds that the weight of the competent, credible, and probative evidence shows that the Veteran does not have hypertension or a cardiovascular disorder that is related to his service or that was either caused by or aggravated by his service-connected PTSD.  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for actinic keratosis and seborrheic keratosis is granted.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a cardiovascular disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


